Appellate Case: 22-6054     Document: 010110725718         Date Filed: 08/17/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 17, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  FRANKIE DEAN WINTERHALTER,

        Petitioner - Appellant,

  v.                                                           No. 22-6054
                                                        (D.C. No. 5:21-CV-01193-F)
  SCOTT NUNN,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Frankie Winterhalter seeks a certificate of appealability (COA) to appeal the

 dismissal by the United States District Court for the Western District of Oklahoma of his

 application for relief under 28 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (requiring a

 COA to appeal denial of a § 2254 motion). Because the court correctly found the

 application untimely, we deny a COA and dismiss the appeal.

        In 2011 Mr. Winterhalter was convicted in Oklahoma of using a vehicle in the

 discharge of a weapon and second-degree burglary. His convictions were affirmed by the

 Oklahoma Court of Criminal Appeals (OCCA) in 2012.



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6054     Document: 010110725718          Date Filed: 08/17/2022      Page: 2



        In 2021 Mr. Winterhalter filed his § 2254 application in federal district court. His

 only argument is based on McGirt v. Oklahoma, 140 S. Ct. 2452, 2459–60 (2020), in

 which the Supreme Court held that the Creek Reservation had never been disestablished

 and that its lands remained Indian country for purposes of the Major Crimes Act, 18

 U.S.C. § 1153, which provides for exclusive federal jurisdiction over certain serious

 offenses committed by Indians in Indian country. Alleging that he is an Indian (a member

 of the Otoe-Missouria Nation) who committed his crimes in Indian country (the Cherokee

 Reservation), Mr. Winterhalter argues that the Oklahoma state courts lacked jurisdiction

 over his offenses. The magistrate judge recommended dismissing the § 2254 application

 as untimely. The district court overruled Mr. Winterhalter’s objections to the magistrate

 judge’s report and recommendation, adopted it, dismissed the application, and denied a

 COA.

        A COA will issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

 demonstration that . . . includes showing that reasonable jurists could debate whether (or,

 for that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were adequate to deserve encouragement to proceed further.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

 words, the applicant must show that the district court’s resolution of the constitutional

 claim was either “debatable or wrong.” Id. If the application was denied on procedural

 grounds, the applicant faces a double hurdle. Not only must the applicant make a

 substantial showing of the denial of a constitutional right, but he must also show “that

                                              2
Appellate Case: 22-6054       Document: 010110725718         Date Filed: 08/17/2022          Page: 3



 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.” Id. “Where a plain procedural bar is present and the district court is

 correct to invoke it to dispose of the case, a reasonable jurist could not conclude either

 that the district court erred in dismissing the petition or that the petitioner should be

 allowed to proceed further.” Id.

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides

 that a “1-year period of limitation shall apply to an application for a writ of habeas corpus

 by a person in custody pursuant to the judgment of a State court.” 28 U.S.C.

 § 2244(d)(1). The limitations period runs from the latest of four possible starting points,

 but only one was invoked by the district court and Mr. Winterhalter does not challenge

 that choice: “the date on which the judgment became final by the conclusion of direct

 review or the expiration of the time for seeking such review.” Id. § 2244(d)(1)(A). In this

 context, “a judgment becomes final when the defendant has exhausted all direct appeals

 in state court and the time to petition for a writ of certiorari from the United States

 Supreme Court has expired (which is 90 days after the decision by the State’s highest

 court).” Woodward v. Cline, 693 F.3d 1289, 1292 (10th Cir. 2012).

        Because Mr. Winterhalter did not petition for a writ of certiorari from the Supreme

 Court, his convictions became final on January 24, 2013, ninety days after affirmance by

 the OCCA on October 26, 2012. He had one year from that date to file his § 2254

 application. Instead, he waited several years and did not file his application until

 December 22, 2021, far after the deadline. He raises three arguments against the time bar

 to his § 2254 application.

                                                3
Appellate Case: 22-6054      Document: 010110725718          Date Filed: 08/17/2022      Page: 4



        First, Mr. Winterhalter argues that the limitations period should be equitably

 tolled. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been

 pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

 way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

 quotation marks omitted). Mr. Winterhalter is not entitled to equitable tolling because no

 extraordinary circumstance prevented him from filing on time. He invokes the “general

 misunderstanding between federal authorities and state authorities as to whether any

 reservations continued to exist in Oklahoma,” which “was not cleared up until” McGirt.

 Aplt. Br. at 5. But equity does not relieve a habeas applicant from a time bar simply

 because he was one of many who had not thought to raise a legal argument earlier. See

 Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well established that

 ignorance of the law, even for an incarcerated pro se petitioner, generally does not excuse

 prompt filing.” (internal quotation marks omitted)); Head v. Wilson, 792 F.3d 102, 111

 (D.C. Cir. 2015) (rejecting applicant’s argument that equitable tolling was available for

 time until unfavorable precedent was superseded by favorable decision); see also Griffith

 v. Bryant, 625 F. App’x 914, 916–17 (10th Cir. 2015) (that applicant “did not know until

 a fellow inmate told him in 2013” about a potential legal claim was not extraordinary

 circumstance warranting equitable tolling); Parkhurst v. Wilson, 525 F. App’x 736, 738

 (10th Cir. 2013) (applicant’s “recent discovery of a relevant legal defense” was not

 extraordinary circumstance warranting equitable tolling).

        In discussing equitable tolling Mr. Winterhalter also references the fundamental-

 miscarriage-of-justice exception. While it is true that courts have “equitable authority to

                                               4
Appellate Case: 22-6054      Document: 010110725718          Date Filed: 08/17/2022      Page: 5



 invoke the miscarriage of justice exception to overcome expiration of the statute of

 limitations governing a first federal habeas petition,” McQuiggin v. Perkins, 569 U.S.

 383, 397 (2013), the Supreme Court has “explicitly tied the miscarriage of justice

 exception to the petitioner’s innocence,” Schlup v. Delo, 513 U.S. 298, 321 (1995). Mr.

 Winterhalter has not even alleged innocence, so he does not qualify for the exception.

        Second, Mr. Winterhalter asserts that a criminal judgment entered by a court

 without jurisdiction cannot become “final” under 28 U.S.C. § 2244(d)(1)(A). But, as

 already noted, when a judgment becomes final depends only on when certain procedures

 have been completed.

        Third, Mr. Winterhalter contends that AEDPA’s statute of limitations is

 unconstitutional as applied to his jurisdictional claim on three grounds: (a) it “violates the

 exclusive and plenary power of Congress to confer jurisdiction on a sovereign with

 respect to crimes committed by or against Indians or in Indian country,” Aplt. Br. at 3,

 (b) it violates the Supremacy Clause of the United States Constitution, and (c) it violates

 the Constitution’s Suspension Clause, see U.S. Const. art. I, § 9, cl. 2, which prohibits

 suspension of the writ of habeas corpus unless necessary in cases of rebellion or invasion.

 These arguments are nonstarters. AEDPA is itself an act of Congress; applying an act of

 Congress can hardly encroach on its own powers. And applying AEDPA here could not

 violate the Supremacy Clause, as acts of Congress like AEDPA are “the supreme Law of

 the Land.” U.S. Const. art. VI, cl. 2. The Suspension Clause claim is also meritless.

 “Whether the one-year limitation period violates the Suspension Clause depends on

 whether the limitation period renders the habeas remedy ‘inadequate or ineffective’ to

                                               5
Appellate Case: 22-6054     Document: 010110725718          Date Filed: 08/17/2022    Page: 6



 test the legality of detention.” Miller v. Marr, 141 F.3d 976, 977 (10th Cir. 1998). But

 Mr. Winterhalter has not shown that the statute of limitations has rendered the habeas

 remedy inadequate or ineffective in his circumstances. See id. at 978 (AEDPA’s

 limitations period did not render habeas remedy inadequate or ineffective in barring claim

 by applicant who did not demonstrate actual innocence, incompetence, or entitlement to

 equitable tolling); Fisher v. Gibson, 262 F.3d 1135, 1145 (10th Cir. 2001) (similar).

        Reasonable jurists could not debate the district court’s ruling that Mr.

 Winterhalter’s § 2254 application was time-barred. We GRANT the motion for leave to

 proceed in forma pauperis, DENY a COA, and DISMISS the appeal.


                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                              6